Citation Nr: 0637204	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-44 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for hearing loss, 
including as due to medication.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington (jurisdiction subsequently shifted to the 
Portland, Oregon, RO).  The determination on appeal denied 
claims of service connection for post-traumatic stress 
disorder (PTSD), chronic left and right knee disabilities, 
chronic left and right hip disabilities, and hearing loss.  
The veteran appealed all of these matters, and a December 
2004 rating decision granted claims of service connection for 
PTSD and left and right knee disabilities.  Thus, a December 
2004 statement of the case addressed only claims of service 
connection for a bilateral hip disability and hearing loss.  

The appellant requested and was scheduled for a personal 
hearing before a Veterans Law Judge; though she was notified 
of the time and date of the hearing by mail, she failed to 
appear.  Thus, the case will be processed as though the 
request for a hearing had been withdrawn.  38 C.F.R. § 
20.702(d).



FINDING OF FACT

The veteran's service medical records are silent for any 
indication of hip disease or injury or hearing loss; post-
service treatment thereof commenced many years after 
separation from military service; and the record does not 
show an etiologoical relationship between a current 
disability concerning the veteran's hips or hearing with 
military service.



CONCLUSIONS OF LAW

1.  A chronic bilateral hip disability was not incurred in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006). 

2.  Hearing loss, including as due to medication, was not 
incurred in service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

In this case, a May 2002 letter told the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA will try to obtain on the claimant's 
behalf.   

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Particularly, the May 2002 letter told the 
veteran that the evidence should show that a current 
disability was related to active duty such that it began in 
or was made worse during military service.  Though the 
veteran had not received notice concerning downstream 
elements of an initial disability rating and effective date 
concerning the claims of service connection, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), it is 
noted that the veteran is not prejudiced because the denial 
below renders any issue regarding a disability rating and an 
effective date moot.  

The veteran received the May 2002 letter prior to the rating 
decision on appeal.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  It is further recognized that in order to be 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), a VCAA notice must also request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim; this "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, the principle underlying the "fourth element" has 
been generally fulfilled by the May 2004 letter, which listed 
four types of evidence that VA would consider including 
statements from individuals who knew of the veteran's 
ailments.  Given VA's pledge to make reasonable efforts to 
help the veteran gather evidence and that the letter 
specifically suggested various kinds of relevant evidence, 
the intention behind the "fourth element" has been 
satisfied.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO 
obtained the veteran's service medical records, as well as 
records from the Social Security Administration (SSA).  This 
latter file contained numerous private treatment records 
(described below), dated from 1995 to 2002.  Additionally, 
the veteran replied to the May 2002 duty to assist letter 
with one piece of evidence-a stressor statement concerning a 
then-pending claim of service connection for PTSD.  Any 
further identified evidence thereafter involved only the PTSD 
claim.  Also, a VA examination is not necessary at this time; 
as illustrated below, the evidence does not establish that 
the veteran suffered an event, injury, or disease in service, 
and nor is it indicated that the claimed disabilities may be 
associated with service.  

For the foregoing reasons, it is concluded that the evidence 
of record provides sufficient information to adequately 
evaluate the claim, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained. Therefore, no further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additionally, it is apparent that the veteran has been given 
an essential opportunity to advance her claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 443 (2006) (recognizing that a 
review of the entire record, in relation to 38 U.S.C.A. 
§ 7104(a), and examination of various predecisional 
communications, can assist in determining whether the veteran 
had been "afforded a meaningful opportunity to participate 
in the adjudication").  No prejudice results in proceeding 
with the issuance of a final decision in this case.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Merits

A review of all of the evidence of record, see 38 U.S.C.A. 
§ 7104, shows that veteran did not incur a chronic bilateral 
hip disability or hearing loss in service. 

VA law and regulations provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, VA shall consider all lay and medical evidence of 
record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).  

In this case, the veteran's service medical records are 
silent for any mention of a left or right hip problem, or 
hearing loss.  In May 1977, the veteran had had an earache 
for 2 and 1/2 weeks, and the impression was mononucleosis.  A 
September 1978 clinic note contained the veteran's complaint 
of right ear discomfort, and the assessment was rhinitis.  In 
May 1979, the veteran overdosed on donnatal and 
chlortrimenton.  On a July 1979 Report of Medical History for 
the purpose of separation, the veteran had not indicated that 
a hearing aid was required, and noted that she had not 
experienced hearing loss.  She also noted that she had not 
suffered from arthritis.  A July 1979 Report of Medical 
Examination found no clinical abnormality of the lower 
extremities (except for tenderness over the knees).  Results 
from a hearing test failed to indicate any then-identified 
abnormality.   

The veteran filed the pending claims of service connection in 
April 2002.  Pursuant thereto, the RO obtained records from 
SSA, which included various private treatment records.  A 
December 1995 note from Bay Shores Medical Group indicated 
that the veteran gave a history of intermittent episodes of 
vertigo since September 1995.  The veteran stated that the 
etiology of her hearing loss had never been told to her, 
though she admitted to having frequent ear infections; the 
veteran was without a history of head trauma or noise 
exposure.  A January 1996 audiogram found bilateral mild to 
moderate hearing loss, low and midfrequency sensorineural 
hearing loss with normal acoustic reflex testing and good 
speech discrimination.  The impression was probable 
positional vertigo.  

A December 1997 State of Oregon Vocational Rehabilitation 
Division medical review indicated diagnoses of bilateral mild 
to moderate hearing deficit as of December 1995, and multiple 
joint/muscle pain of neck, shoulders, right and left hips.  

A January 1997 private treatment record indicated on and off 
hip pain since September.  The veteran reported a several 
month history of pain in the right great trochanter area, 
which was associated with point tenderness.  Examination 
found full range of motion.  The assessment was right greater 
trochanteric bursitis.  

In September 2000, according to a treatment note from Carolyn 
Coyle, M.D., the veteran under went an injection of right 
gluteus medius bursa.  The veteran had related that she had 
experienced a five-year history of progressively worsening 
arthralgias as well as periarticular complaints, mainly 
involving hands, knees, and hips.  The impression was benign 
hypermobility syndrome associated with joint laxity and 
increased periatricular/articular complaints and a question 
of some premature osteoarthritis.  Dr. Coyle wondered in 
light of the hearing loss, though it was suspect to secondary 
to exposure to loud noises in the past, whether the veteran 
had a more benign classification of collagen Type I heritable 
disorder.  

A July 2000 treatment note from Robert L Thomas, M.D., had an 
impression of multiple arthralgias, hands, hips, spine, and 
wrists, etiologoy unclear.   

The record contains an October 2000 treatment note from 
Portland Ear, Nose, and Throat Specialists, where the veteran 
complained of a longstanding history of difficulty hearing.  
She had no history of barotraumas, ear surgeries, or other 
otologic problems.  The veteran referred to an eustachian 
tube dysfunction and that her ears sometimes felt plugged.  
She expressed that she had no history of ototoxic medication 
exposures, and had no evidence of significant noise exposure 
history.  

Additionally, testing revealed some evidence of hearing loss 
in the left ear; however, the veteran claimed that her right 
ear was the bigger problem.  The assessor noted that because 
the veteran had had three inconsistent audiograms, the 
results could not be trusted.  The assessor stated that she 
did not know whether there was any somatoform overlay.  In 
November 2000, it was explained to the veteran that she had 
very mild hearing loss, and surgery would not have been an 
option.  

In September 2001, Dr. Coyle found that the veteran had 
marked tenderness over bilateral trochanteric bursae.  

The record contains an August 2002 SSA decision that found 
that the veteran had been under disability as defined in the 
Social Security Act since December 1, 1995, due to 
impairments of Organic Mental Disorders, Anxiety-Related 
Disorders, and Personality Disorders resulting in severe 
impairments.  

Given the preceding, the claims must be denied.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999) (recognizing that in 
order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  

The veteran's service medical records are highly probative as 
to the matter of in-service incurrence of disease or injury 
as they reflect a contemporaneous recordation of any 
complaint, treatment, or diagnosis thereof (or lack thereof 
as in this case).  As noted above, the records are negative 
for any finding concerning abnormalities related to the 
veteran's hips or hearing.  Particularly, at separation, the 
veteran had not indicated any such problems, and objective 
assessment had not identified any medical problem related 
with the veteran's hips or hearing.  

Also, the Court has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In this case, the veteran did not file claim of 
service connection until 2002, many years after separation 
from military service; moreover, the treatment of hip pain, 
according to the evidence of record, commenced in 1997.  
Post-service treatment of hearing loss/ear problems also, 
according to the evidence of record, occurred in the mid-
1990s.  This lapse of time in seeking service connection, as 
well as evidence of treatment, weighs against the claim.

Next, there is no competent evidence of record creating a 
nexus between the veteran's current disorders and military 
service.  Additionally, the veteran's theory that her hearing 
loss was related to medication has not been appropriately 
supported by competent medical evidence.  Though the veteran 
asserted in her substantive appeal that her hip pain and 
hearing loss began during military service, the statement 
cannot be accepted as properly establishing an etiological 
relationship.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (recognizing that where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible, and lay assertions of medical status do not 
constitute competent medical evidence).

Finally, the August 2002 SSA decision has been considered in 
this decision, along with evidence in the veteran's SSA file.  
The SSA determination, however, does not provide the 
necessary evidence to support a claim of service connection 
in that it does not speak to in-service incurrence of a 
disability, nor an etiological relationship between a current 
disability and an in-service injury or disease.  

Because a preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for hearing loss, including as due to 
medication, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


